DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the applicant recites “a sensor” (Line 1) and “the at least one sensor” (Line 3).  Antecedent claim 1 recites “at least one sensor” (Line 25).  It is unclear how many sensors are required and how they reconcile.
Regarding claim 18, the applicant recites “when braking with different wheel brake pressures for each wheel brake of the hydraulically actuatable wheel brakes are regulated using the plurality of outlet valves, pressure medium is discharged from the hydraulically actuatable wheel brakes via the plurality of outlet valves and the return line into the pressure medium reservoir”.  This claim is a jumbled portmanteau of limitations describing wheel pressures and valves.  It is unclear what the claim requires.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 11-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drumm et al (US 2015/0061854) in view of Fujimoto (JP 2000-280880).
As per claim 1, Drumm et al discloses a braking system (Abstract) for motor vehicles, comprising: 
hydraulically actuatable wheel brakes (8, 9, 10, 11); 
an electrically controllable pressure-providing device (5) configured to hydraulically actuate the hydraulically actuatable wheel brakes by actuation of an electric motor (35) in a brake-by-wire operation (Abstract); 
a system pressure line (38) connecting the electrically controllable pressure-providing device and the hydraulically actuatable wheel brakes;
a master brake cylinder (2) configured to hydraulically actuate the hydraulically actuatable wheel brakes by actuation of a brake pedal (1); 
a hydraulic line (22b) connecting the master brake cylinder and the hydraulically actuatable wheel brakes;

a pressure medium reservoir (4; [0013]) under atmospheric pressure, the pressure medium reservoir hydraulically connected to the master brake cylinder via a pressure-balancing line (41a); and
	at least one sensor (20) and wherein the braking system is configured to detect a pressure medium surplus in which a pressure medium volume provided to the at least one wheel brake is unable to be absorbed by the electrically controllable pressure-providing device in the brake-by-wire operation (Fig. 2; [0030]),
	wherein the separating valve is controlled to open a connection between the at least one wheel brake and the master brake cylinder in response to detecting the pressure medium surplus in the brake-by-wire operation to discharge the pressure medium surplus to the pressure medium reservoir via the hydraulic line, the master brake cylinder, and the pressure-balancing line (Fig. 2; [0028, [0030]).
Drumm et al does not disclose at least one sensor configured to detect a pressure medium surplus in which a pressure medium volume provided to the at least one wheel brake is unable to be absorbed by the electrically controllable pressure-providing device in the brake-by-wire operation.
	Fujimoto discloses a brake control device comprising at least one sensor ([0087]) configured to detect a pressure medium surplus in which a pressure medium volume provided to the at least one wheel brake is unable to be absorbed by the electrically controllable pressure-providing device in the brake-by-wire operation ([0045], [0087]).  
As per claim 11, Drumm et al and Fujimoto disclose the braking system of claim 1.  Drumm et al further discloses wherein the master brake cylinder comprises:
a primary piston (15);
a primary pressure chamber (17) into which the primary piston is pushed by actuation of the brake pedal; and
a secondary piston (16); and
a secondary pressure chamber (18) in series with the primary pressure chamber within the master brake cylinder, the secondary pressure chamber connected to the at least one wheel brake via the hydraulic line (22b).
As per claim 12, Drumm et al and Fujimoto disclose the braking system of claim 11.  Drumm et al further discloses wherein the pressure-balancing line comprises a primary pressure-balancing line (41a) and a secondary pressure-balancing line (17), and wherein the master brake cylinder further comprises:
a piston rod (24) to which the primary piston is coupled, the piston rod translating the actuation of the brake pedal pushing the primary piston into the primary pressure chamber ([0015]);
a primary passage bore (Port for line 41a, Fig. 1) in the primary pressure chamber connected to the primary pressure-balancing line; and

As per claim 13, Drumm et al and Fujimoto disclose the braking system of claim 12.  Drumm et al further discloses wherein the master brake cylinder further comprises:
an elastic element ([0015], Fig. 1) coupled to the secondary piston, the elastic element loading the secondary piston arranged in the secondary pressure chamber ([0015], Fig. 1), and the elastic element positioning the secondary piston in a rest position at which the secondary passage bore is opened to the secondary pressure chamber to discharge the pressure medium surplus to the pressure medium reservoir ([0015], Fig. 1).
As per claim 14, Drumm et al and Fujimoto disclose the braking system of claim 13.  Drumm et al further discloses wherein the elastic element comprises a spring ([0015], Fig. 1).
As per claim 15, Drumm et al and Fujimoto disclose the braking system of claim 13.  Drumm et al further discloses wherein the rest position is an unactuated state of the secondary piston ([0015], Fig. 2).
As per claim 17, Drumm et al and Fujimoto disclose the braking system of claim 13.  Drumm et al further discloses further comprising: 
a return line (14b) connecting the pressure medium reservoir to the hydraulic line; and 
a plurality of outlet valves (7a, 7b, 7c, 7d), each outlet valve among the plurality of outlet valves respectively disposed between the pressure medium reservoir and a 
wherein the separating valve is controlled to open the connection between the wheel brake and the master brake cylinder in response to detecting the pressure medium surplus in the brake-by-wire operation and discharge the pressure medium surplus to the pressure medium reservoir via the hydraulic line, the master brake cylinder, and the pressure-balancing line without opening the plurality of outlet valves (Fig. 2; [0028], [0030]).
As per claim 18, Drumm et al and Fujimoto disclose the braking system of claim 17.  Drumm et al further discloses when braking with different wheel brake pressures for each wheel brake of the hydraulically actuatable wheel brakes are regulated using the plurality of outlet valves, pressure medium is discharged from the hydraulically actuatable wheel brakes via the plurality of outlet valves and the return line into the pressure medium reservoir ([0019]).
As per claim 19, Drumm et al and Fujimoto disclose the braking system of claim 13.  Drumm et al further discloses wherein the separating valve is controlled to open the connection between the wheel brake and the master brake cylinder in response to detecting the pressure medium surplus in the brake-by-wire operation and discharge the pressure medium surplus to the pressure medium reservoir via the hydraulic line ([0030], Fig. 2), compress the elastic element within the master brake cylinder to the rest position at which the secondary passage bore is opened to the secondary pressure chamber ([0030], Fig. 2), and to discharge the pressure medium surplus to the pressure medium reservoir via the pressure-balancing line ([0030], Fig. 2).
Allowable Subject Matter
6.	Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1, 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Benzler et al (US 2015/0367823), Brake system.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657